Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore the response is being reviewed under pre-pilot practice.
The amendment to the claims filed on 12/23/21 has not been entered as it does not put the claim in allowance condition or better condition for appeal, and requires more search and consideration for finding concentration of dispersant and electroconductive agent.
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. The applicant argument regarding concentration of dispersant is not persuasive as the amount of dispersant is not patentable as changing the concentration is not make the claim patentable in absence of criticality. The applicant argument regarding Tg of elastomer is not persuasive as the primary reference teaches adding silicone [0038], which in fact has Tg of less than -30C (-125C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712